                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Lisa Sudell,                                      ) Civil Action No.: 2:18-2930-BHH
                                                   )
                                      Plaintiff,   )
                                                   )
                       v.                          )
                                                   )                  ORDER
 Secretary of Health and Human Services,           )
                                                   )
                          Defendant.               )
  _________________________________                )

       In this action, Plaintiff Lisa Sudell (“Plaintiff”) seeks judicial review of the final

decision of the Commissioner of Social Security (“Commissioner”) denying Plaintiff’s claim

for disability benefits. The matter is currently before the Court for review of the Report and

Recommendation (“Report”) of Magistrate Judge Mary Gordon Baker made in accordance

with 28 U.S.C. § 636(c) and Local Rules 73.02(B)(2)(a) and 83.VII.02, D.S.C. and filed on

October 8, 2019. (ECF No. 23.) In the Report, Magistrate Judge Baker recommends that

this action be dismissed for lack of prosecution and for failure to comply with Court orders

pursuant to Fed. R. Civ. P. 41(b). Objections to the Report were due by October 22, 2019.

No objections were filed.

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report to which

a specific objection is made. The Court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b). In the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead need “only satisfy itself that
there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      After a careful review of the record, the applicable law, and the Report, the Court

finds no error. Accordingly, the Court ACCEPTS and incorporates the Report (ECF No. 23)

by reference into this Order. It is therefore ORDERED that this action is DISMISSED with

prejudice.

      IT IS SO ORDERED.

                                                      /s/Bruce Howe Hendricks
                                                      United States District Judge

October 30, 2019
Charleston, South Carolina




                                           -2-
